Citation Nr: 0707455	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for the residuals of recurrent 
right shoulder dislocations.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 1967 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant testified at a hearing at the RO before a 
Member of the Board in April 2005.  


FINDINGS OF FACT

1.  Service connection for a chronic right shoulder 
dislocation was denied by the RO in an October 1967 rating 
action.  It was held that there was evidence of right 
shoulder dislocations prior to entry into ACDUTRA and that 
there was no evidence of aggravation.  The appellant was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.  Since the October 1967 decision denying service 
connection for a chronic right shoulder dislocation, the 
additional evidence added to the record, is cumulative or 
redundant and does not provide a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

The additional evidence received subsequent to the October 
1967 decision of the RO, which denied service connection for 
chronic right shoulder dislocation, is not new and material; 
thus, the claim for service connection for this disability is 
not reopened, and the October 1967 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Furthermore, the statement of the case furnished in  February 
2004 provided sufficient notice as to what is needed in terms 
of new and material evidence so as to satisfy the notice 
provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Service connection for a chronic right shoulder dislocation 
was previously denied by the RO in an October 1967 rating 
decision.  The appellant did not appeal this determination.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

It is noted that initially the RO held new and material 
evidence had not been received to reopen the claim.  In a 
supplemental statement of the case, the appeal is reopened 
and denied.  Nevertheless, the Board must independently 
review whether new and material evidence has been submitted.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  The 
Board will proceed accordingly.

Evidence of record at the time of the October 1967 decision 
consisted of the service medical records that showed no 
disability on examination for entry into service, but 
treatment for a right shoulder dislocation in August 1967.  
During treatment for this injury, it was reported for 
clinical purposes that the appellant had sustained four 
previous right shoulder dislocations since a fall down a 
flight of stairs in 1965.  The appellant was evaluated by a 
medical board who found that he had had a chronic dislocation 
of the right shoulder prior to entering ACDUTRA.  The medical 
board found that the disorder had pre-existed entry into 
training, and had not been aggravated during training.  It is 
noted, parenthetically that the presumption of soundness at 
induction does not apply as the appellant is not a appellant 
and did not have active service, but rather active duty for 
training.  See 38 U.S.C.A. §1111.

Evidence submitted in connection with the appellant's 
application to reopen his claim for service connection for 
recurrent right shoulder dislocations consists in part of 
statements from his friends and family, who indicate that, 
while the appellant did have a right shoulder dislocation in 
1965, he had no restrictions placed on his activities until 
the injury that occurred while he was service.  In addition, 
records of treatment at private facilities dating from 1981 
to 2002 that show treatment for various disorders, including 
a right shoulder disorder have been submitted and the 
appellant has testified at a hearing before the undersigned 
in April 2005.  It is noted that the evidence submitted by 
the appellant consists primarily of records of treatment many 
years after service that does not indicate in any way that 
the condition was aggravated by training.  Such evidence is 
not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

In March 2004, the appellant was afforded a VA compensation 
examination to obtain a medical opinion regarding whether the 
right shoulder disorder had pre-existed training and was 
aggravated therein.  In July 2004, the examiner indicated 
that the current right shoulder condition was related to the 
treatment that the appellant had received during training, 
but that this was already a chronic problem at the time of 
enlistment in 1967.  According the service medical records, 
there was an anterior dislocation during the time of basic 
training for which the appellant was treated conservatively.  
This was considered by the examiner to have been a chronic 
problem at the time of the appellant's enlistment in 1967 and 
there was no evidence that there was an aggravation of the 
previously existing condition.  The fact that the appellant 
had subsequent surgeries on his right shoulder was not 
directly related to the dislocation that occurred in service 
alone, but was also related to the initial injury in 1965 and 
to the subsequent dislocations of the shoulder prior to 
service.  

As noted, the appellant gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed right shoulder disability.  It is noted that 
he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

After review of the evidence the Board concludes that 
evidence that is both new and material, has not been 
received, and accordingly, the previously denied claim for 
service connection may be reopened.  As such the claim must 
remain denied.  


ORDER

An application to reopen a claim for service connection for 
chronic dislocations of the right shoulder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


